Citation Nr: 0712158	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a head 
injury, manifest by blurred vision, as a result of an 
automobile accident in service.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a head 
injury, manifest by headaches, as a result of an automobile 
accident in service.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a head 
injury, manifest by memory difficulties, as a result of an 
automobile accident in service.  

4.  Entitlement to service connection for residuals of a head 
injury, manifest by blurred vision, as a result of an 
automobile accident in service.  

5.  Entitlement to service connection for residuals of a head 
injury, manifest by headaches, as a result of an automobile 
accident in service.  

6.  Entitlement to service connection for residuals of a head 
injury, manifest by memory difficulties, as a result of an 
automobile accident in service.  

7.  Entitlement to service connection for a cervical spine 
disorder, as a result of an automobile accident in service.  

8.  Entitlement to service connection for a low back 
disorder, as a result of an automobile accident in service.  

9.  Entitlement to service connection for a right hip 
disorder, as a result of an automobile accident in service.  

10.  Entitlement to service connection for a left hip 
disorder, as a result of an automobile accident in service.  

11.  Entitlement to service connection for a right shoulder 
disorder, as a result of an automobile accident in service.  

12.  Entitlement to service connection for a left shoulder 
disorder, as a result of an automobile accident in service.  

13.  Entitlement to service connection for a right knee 
disorder, as a result of an automobile accident in service.  

14.  Entitlement to service connection for a left knee 
disorder, as a result of an automobile accident in service.  

15.  Entitlement to service connection for prostate cancer, 
due to exposure to an herbicide agent.  

16.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, claimed as depression and anxiety, due 
to prostate cancer.  

17.  Entitlement to service connection for a hernia with a 
scar, claimed as depression and anxiety, due to prostate 
cancer.  

18.  Entitlement to service connection for erectile 
dysfunction, claimed as depression and anxiety, due to 
prostate cancer.  

19.  Entitlement to service connection for anal sphincter 
dysfunction, claimed as depression and anxiety, due to 
prostate cancer.  

20.  Entitlement to service connection for stress 
incontinence, claimed as depression and anxiety, due to 
prostate cancer.  

21.  Entitlement to service connection for bilateral 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), during the pendency of this appeal, which 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to herbicides (and more specifically, the dioxin in Agent 
Orange).  VA disagrees with the Court's decision in Haas and 
has appealed the case to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of VA imposed a temporary 
stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  

There has since been an appeal contesting whether VA, and the 
Board in particular, has the authority to temporarily suspend 
paying out benefits to those veterans who would benefit from 
the holding in Haas on the premise that decision 
eventually may be overturned on appeal.  See Ribaudo v. 
Nicholson, No. 06-2762 (U.S. Vet. App. Apr. 13, 2007) (en 
banc).  The Court's Ribaudo order stays the adjudication of 
cases before VA affected by Haas, but provides a case-by-case 
exception to prospectively continue advancing cases on the 
docket - and deciding them under the Haas' standards, if 
there are compelling reasons to do so.

Here, the veteran's claim for service connection for prostate 
cancer is based on presumed exposure to herbicides, in part, 
as a result of his service on a vessel off the shore of 
Vietnam and his receipt of the Vietnam Service Medal.  
Accordingly, that claim is subject to the Haas stay; 
appellate consideration of that issue is deferred until the 
Secretary's stay of adjudication of such claims is lifted.  
Further, the issues concerning service connection for 
disabilities secondary to prostate cancer (a chronic acquired 
psychiatric disorder, a hernia with scar, 
erectile dysfunction, anal sphincter dysfunction, and stress 
incontinence) are inextricably intertwined with the prostate 
cancer claim.  Therefore, appellate consideration of those 
issues must also be deferred.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); see also Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991); Bagwell v. Brown, 9 Vet. App. 337, 339-40 
(1996).


FINDINGS OF FACT

1.  A June 1971 rating decision denied service connection for 
residuals of a concussion due to an automobile accident in 
service.  The veteran was notified of that decision in 
June 1971 and did not file a notice of disagreement (NOD) 
within one year, in response, to initiate an appeal.

2.  Evidence received since June 1971 concerning headaches, 
blurred vision, and memory difficulties - claimed as 
residuals of the concussion due to the automobile accident in 
service, was not previously of record and raises a reasonable 
possibility of substantiating this claim.  

3.  The evidence confirms the veteran was involved in an 
automobile accident during service, in October 1967, but 
indicates the accident was caused by his willful misconduct.  

4.  The veteran has claimed entitlement to service connection 
for blurred vision, headaches, memory difficulties, a 
cervical spine disorder, a low back disorder, a bilateral hip 
disorder, a bilateral shoulder disorder, and a bilateral knee 
disorder, each as a result of that October 1967 automobile 
accident in service.  

5.  Resolving all reasonable doubt in his favor, the medical 
evidence shows the veteran has bilateral tinnitus as a result 
of noise exposure during service.  




CONCLUSIONS OF LAW

1.  Evidence received since the June 1971 rating decision, 
which denied the veteran's claim for service connection for 
residuals of a head injury, now claimed as manifest by 
headaches, blurred vision, and memory difficulties, as a 
result of an automobile accident in service, is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 
(2006).  

2.  Because the veteran's willful misconduct caused that 
October 1967 automobile accident in service, his residual 
claims for service connection for blurred vision, headaches, 
memory difficulties, a cervical spine disorder, a low back 
disorder, a bilateral hip disorder, a bilateral shoulder 
disorder, and a bilateral knee disorder are expressly 
precluded by law.  38 U.S.C.A. §§ 105(a), 1110, 5107 (West 
2002); 38 C.F.R. § 3.1 (2006).  

3.  His bilateral tinnitus, however, was incurred in service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a February 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA and 
private treatment records through December 2002 have been 
obtained and he was provided three VA compensation 
examinations.  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in February 2003 - so not until after sending the 
veteran a VCAA letter in February 2002.  Consequently, there 
was no error in the timing of the VCAA notice.  



The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  

Also, on March 31, 2006, the Court issued Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Court held, with regard to a 
petition to reopen a finally decided claim, the VCAA requires 
VA to provide the veteran with notice of the evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial (i.e., material evidence).  The record 
does not indicate the veteran was provided notice that 
complies with the requirements set forth in Kent.  
Nevertheless, since the Board is reopening his claims - even 
without him having received this notice, there is no 
prejudice.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Moreover, although the veteran also was not provided notice 
of what type of information and evidence would be needed to 
substantiate a downstream disability rating or an effective 
date if his service connection claims were granted, the 
Board's denial of service connection for each of the 
underlying claims stemming from the automobile accident 
during service renders moot those additional downstream 
elements of the claims pursuant to Dingess.  Accordingly, the 
veteran also is not prejudiced by the lack of that notice.  
Bernard, 4 Vet. App. at 394.  

Finally, although the record does not indicate the veteran 
was provided sufficient Dingess notice in relation to his 
claim for service connection for tinnitus, the RO will have 
an opportunity to cure that defect prior to implementing the 
Board's grant herein of service connection for this 
condition.

Analysis

I.  New and Material Evidence

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of an appellant's claim and absent the filing of a 
substantive appeal (VA Form 9 or equivalent statement) within 
the remainder of that year or within 60 days of the mailing 
of the statement of the case (SOC), whichever is later, a 
rating determination is final and binding based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  

In order to reopen a previously and finally disallowed claim, 
the Court has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).



If new and material evidence has been received, then the 
Secretary must immediately proceed to the second step, i.e., 
evaluating the merits of the claim, but only after ensuring 
that the duty to assist the claimant under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A rating decision in June 1971 denied service connection for 
residuals of a head injury in service on the premise there 
was no evidence of any residuals of that trauma during a VA 
examination after service in connection with the claim.  
The veteran was notified of that decision in June 1971 and 
did not file a notice of disagreement within one year, in 
response, to initiate an appeal.

But VA and private clinic records dated and received since 
1971 - actually, since 1997 - as well as the report of a VA 
psychiatric compensation examination in February 2003, 
reflect the veteran's complaints or clinical findings of 
headaches, vision problems, and only "fair" memory.  Since 
each of those complaints or findings relates to a fact 
necessary to substantiate the claims that were previously 
unestablished, the Board finds this additional evidence is 
new and material, so the veteran's claims concerning his 
headaches, blurred vision, and memory problems are reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In the February 2003 
rating decision at issue, the RO implicitly made this finding 
by proceeding to consideration of the veteran's claims based 
on all the evidence on file.  The Board, however, still had 
to make this threshold preliminary determination before 
proceeding to the second step, i.e., evaluating the merits of 
each claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'd 8 Vet. App. 1 (1995); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); and Jackson v. Principi, 265 F.3d 
1366, 1369 (2001).

II.  Service Connection

Headaches, Blurred Vision, Memory Difficulties, a Cervical 
Spine Disorder, a Low Back Disorder, A Bilateral Hip 
Disorder, A Bilateral Shoulder Disorder, and a Bilateral Knee 
Disorder

The veteran claims that his headaches, blurred vision, and 
memory difficulties all resulted from head trauma that he 
sustained in the automobile accident in service.  In 
addition, he has claimed service connection for a cervical 
spine disorder, a low back disorder, a bilateral hip 
disorder, a bilateral shoulder disorder, and a bilateral knee 
disorder as other residuals of that same automobile accident.

The veteran's service medical records show he was 
hospitalized for approximately one week in October 1967 
following an automobile accident.  The summary of the 
hospitalization lists diagnoses of cerebral concussion and 
contusion of the left ribs.  Chest and skull x-rays were 
reportedly negative.  

The veteran's military personnel file contains the report of 
a February 1968 investigation into the October 1967 
automobile accident and his resulting injuries.  The report 
notes he was driving a car on a residential street where the 
posted speed limit was 25 miles per hour.  The report found 
that his car was traveling at approximately 60 miles per hour 
- so well in excess of that posted speed limit, that he 
failed to observe a stop sign, and that his car resultantly 
collided with another passenger vehicle.  This collective 
body of evidence, according to the report, led to "no other 
reasonable conclusion than that [the veteran's] operation of 
his vehicle under the circumstances constituted such gross 
negligence as to demonstrate a reckless disregard for the 
consequences and that his injuries were the reasonably 
foreseeable consequence of such gross negligence."  The 
report further states that "[i]njuries resulting from such 
gross negligence as to demonstrate a reckless disregard for 
the consequences are due to misconduct."  The report 
concluded that the veteran's injuries "were not incurred in 
the line of duty and [instead] were due to his own 
misconduct."  

The law provides that 

For disability resulting from personal 
injury suffered or disease contracted in 
line of duty, or for aggravation of a 
preexisting injury suffered or disease 
contracted in line of duty, in the active 
military, naval, or air service, during a 
period of war, the United States will pay 
to any veteran thus disabled and who was 
discharged or released under conditions 
other than dishonorable from the period 
of service in which said injury or 
disease was incurred, or preexisting 
injury or disease was aggravated, 
compensation as provided in this 
subchapter, but no compensation shall be 
paid if the disability is a result of the 
veteran's own willful misconduct or abuse 
of alcohol or drugs.

38 U.S.C.A. § 1110 (italics added).  The implementing VA 
regulation is 38 C.F.R. § 3.303.

The law and regulations also state that "in line of duty" 
means an injury or disease incurred or aggravated during a 
period of active military, naval, or air service unless such 
injury or disease was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was a 
result of his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.1(m).  

In short, the law expressly precludes granting service 
connection for disability resulting from the veteran's own 
willful misconduct.  

The regulations define "willful misconduct" as an act 
involving conscious wrongdoing or known prohibited action.  
38 C.F.R. § 3.1(n).  



Based on the results of the military's investigation - 
factual findings with which the record does not reflect any 
disagreement, including by the veteran - the Board agrees 
with the reviewing authority's conclusion that his conduct 
that led to the October 1967 automobile accident constituted 
gross negligence so as to demonstrate reckless disregard for 
the consequences of his actions.  The accident was clearly a 
foreseeable consequence of his blatant and knowing disregard 
for the law (far exceeding the legal speed limit and failing 
to observe a stop sign) and for his own safety and welfare, 
as well as that of other persons in the vicinity.  
Consequently, the Board finds that the October 1967 
automobile accident was due to his willful misconduct and, 
thus, did not occur in the line of duty.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.1(m), (n).  

Having determined that the October 1967 accident was the 
result of the veteran's willful misconduct and not in the 
line of duty, the law precludes granting service connection 
for any injuries resulting from that accident.  38 U.S.C.A. 
§ 1110.

For these reasons and bases, the claims for service 
connection for headaches, blurred vision, memory 
difficulties, a cervical spine disorder, a low back disorder, 
a bilateral hip disorder, a bilateral shoulder disorder, and 
a bilateral knee disorder must be denied because the 
preponderance of the evidence is unfavorable, in turn meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

Tinnitus

The veteran's service medical records do not reflect any 
complaints of acoustic trauma, i.e., either in the way of 
resulting hearing loss or tinnitus.  The report of his 
military separation examination in September 1970 also does 
not note complaints or a diagnosis of tinnitus.  His service 
personnel records show that he participated in small arms 
target practice in March 1967 and later served aboard a Coast 
Guard cutter in Vietnam, where he reportedly was exposed to 
gun noise over a period of years.  

During a VA compensation examination in November 2003, the 
veteran reported having occasional difficulty understanding 
speech and intermittent tinnitus in both ears, occurring 
about twice a week and lasting only a few minutes.  Although 
the audiologist did not list a diagnosis of tinnitus, he 
clearly accepted the veteran's reported complaints and 
specifically noted that he had exposure to ship's gun noise 
while in the Coast Guard.  And while the examiner also did 
not specifically relate the veteran's tinnitus to his 
exposure to the ship's gun noise, he did imply as much.

Therefore, reading the VA audiologist's report in the light 
most favorable to the veteran and affording him the benefit 
of the doubt, the Board concludes that it is just as likely 
as not his bilateral tinnitus relates back to his service in 
the military, and in particular to his noise exposure in 
service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.  


ORDER

New and material evidence having been presented, the claims 
for service connection for blurred vision, headaches, and 
memory problems are reopened.  

But service connection is denied for blurred vision, 
headaches, memory problems, a cervical spine disorder, a low 
back disorder, a bilateral hip disorder, a bilateral shoulder 
disorder, and a bilateral knee disorder, because of the 
veteran's willful misconduct in causing the automobile 
accident that resulted in these claimed disorders.  

Service connection is granted for bilateral tinnitus, 
however.



____________________________________________
Keith W.  Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


